Citation Nr: 0807049	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  95-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether clear and unmistakable error exists in an August 
1981 rating decision that denied service connection for 
post-traumatic stress disorder.  

2.  Entitlement to an effective date earlier than May 9, 
1985, for the grant of service connection for post-traumatic 
stress disorder, to include whether clear and unmistakable 
error exists in the May 1986 rating decision that assigned an 
effective date of May 9, 1985, for the grant of service 
connection for this disability.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1966 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Honolulu, Hawaii.  In that decision, the RO denied the issue 
of entitlement to an effective date earlier than May 9, 1985, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

In July 1997, the Board denied the earlier effective date 
claim.  In September 1999, the United States Court of Appeals 
for Veterans Claims (Court) vacated and remanded the Board's 
decision for further development.  

In April 2000, the Board, in turn, remanded the veteran's 
earlier effective date claim to the RO for evidentiary 
development consistent with the Court's decision.  
Thereafter, in June 2000, the RO determined that clear and 
unmistakable error (CUE) did not exist in an August 1981 
rating decision that had denied service connection for PTSD.  
After receiving notice of the June 2000 decision, the veteran 
perfected a timely appeal with respect to the denial of this 
CUE issue.  

In January 2002, the Board denied issues of entitlement to an 
effective date earlier than May 9, 1985 for the grant of 
service connection for PTSD and entitlement to a finding of 
CUE in the August 1981 rating action which had denied service 
connection for this disability.  In October 2006, the Court 
vacated and remanded the Board's decision for additional 
development.  The veteran's appeal has been returned to the 
Board for further appellate review consistent with the 
Court's decision.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In October 2006, the Court vacated and remanded the January 
2002 Board denial of the issues of entitlement to an 
effective date earlier than May 9, 1985 for the grant of 
service connection for PTSD and entitlement to a finding of 
CUE in the August 1981 rating action which had denied service 
connection for this disability.  In so doing, the Court 
explained that the Board had not considered whether the 
evidence of record established that the veteran was diagnosed 
with PTSD or experienced symptoms of this disability prior to 
April 11, 1980 (the date of the liberalizing law recognizing 
PTSD as a diagnostic entity to the rating schedule) and that 
his PTSD existed continuously from that date until the time 
that he filed his new and material evidence claim in May 
1985.  As discussed by the Court, such evidence would support 
an earlier effective date of May 1984.  See 38 C.F.R. 
§ 3.114(a) (which stipulates that, where compensation is 
awarded pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for the claimant to be eligible for 
retroactive payment under the provisions of this paragraph, 
the evidence must show that he/she met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement).  See also 
38 C.F.R. § 3.114(a)(3) (which stipulates that, if a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request).  

By a May 1986 rating action in the present case, the RO 
granted service connection for PTSD and awarded a 50 percent 
evaluation, effective from May 9, 1985, for this disability.  
Subsequently, in December 1991, the RO awarded a 100 percent 
evaluation for the service-connected PTSD, effective from 
July 27, 1989.  In July 1997, the Board granted an earlier 
effective date of May 9, 1985 for the award of a total 
schedular rating for the veteran's PTSD.  In August 1997, the 
RO effectuated the Board's decision.  

A complete and thorough review of the claims folder indicates 
that the veteran did not express disagreement with the 
effective date assigned to the grant of service connection 
for PTSD until May 1994.  Clearly, the veteran submitted this 
disagreement more than one year after the May 1986 rating 
action's assignment of May 9, 1985 as the effective date for 
the grant of service connection for PTSD.  The May 1986 
assignment of that day as the effective date for the grant of 
service connection for PTSD is, therefore, final.  See 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).  

Significantly, although there are no freestanding claims for 
an earlier effective date, a claimant remains free to file a 
motion for CUE in the prior applicable rating decision(s).  
Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  
Although in the present case the RO has adjudicated the issue 
of whether CUE exists in the August 1981 rating action which 
denied service connection for PTSD, the agency of original 
jurisdiction has not considered the question of whether CUE 
exists in the March 1986 rating action which assigned May 9, 
1985 as the effective date for the grant of service 
connection for PTSD.  Importantly, at the personal hearings 
conducted during the current appeal, the veteran discussed 
the continuity of his PTSD symptomatology since before May 9, 
1985.  The Board construes these statements, in essence, to 
raise the claim of whether CUE exists in the May 1986 rating 
action that assigned May 9, 1985 as the effective date for 
the grant of service connection for PTSD.  

As such, the Board has re-characterized the issues on appeal 
to include, in relevant part, entitlement to an effective 
date prior to May 9, 1985 for the grant of service connection 
for PTSD, to include whether CUE exists in the May 1986 
rating decision that assigned an effective date of May 9, 
1985, for the grant of service connection for this 
disability.  Further, as the RO has not adjudicated this 
additional CUE issue, a remand is necessary to accord the 
agency of original jurisdiction an opportunity to consider 
that claim.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The veteran should be given the 
opportunity to submit any additional 
information, evidence, or argument on 
the question of whether CUE exists in 
the May 1986 rating action that 
assigned an effective date of May 9, 
1985 for the grant of service 
connection for PTSD.  

2.  Following the completion of the 
above, the AMC should adjudicate the 
issues of entitlement to whether CUE 
exists in the August 1981 rating 
decision that denied service connection 
for PTSD and entitlement to an 
effective date earlier than May 9, 
1985, for the grant of service 
connection for PTSD, to include whether 
CUE exists in the May 1986 rating 
decision that assigned an effective 
date of May 9, 1985, for the grant of 
service connection for this disability.  
In so doing, the RO should consider 
whether the evidence of record 
establishes that the veteran was 
diagnosed with PTSD or experienced 
symptoms of this disability prior to 
April 11, 1980 (the date of the 
liberalizing law recognizing PTSD as a 
diagnostic entity to the rating 
schedule) and that his PTSD existed 
continuously from that date until the 
time that he filed his new and material 
evidence claim in May 1985.  See 
38 C.F.R. § 3.114(a) & (a)(3).  

If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________                       
___________________
M. Sabulsky					 D. C. Spickler
Veterans Law Judge 			       Veterans Law Judge
Board of Veterans' Appeals		       Board of Veterans' 
Appeals



______________________
K. Osborne
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

